Title: John Thaxter to Abigail Adams, 22 January 1783
From: Thaxter, John
To: Adams, Abigail



2.
Madam
Paris 22d. Jany. 1783

I little expected, when writing to You on the 16th. instant, to have so soon congratulated You upon the Signature of the Preliminaries of Peace between France, Spain and England, and upon a Signature of an Armistice by the Ministers of those three Powers together with those of America. This Business was accomplished on the 20th. instant at Versailles, and is the Occasion of my addressing myself to You so soon after my Letter of the 16th, and of offering You my sincere Congratulations on so important a Change. I had no Idea that the War was so near closing. The definitive Treaty will doubtless soon be arranged and finished, and Mankind be permitted to enjoy a Pause of Calm and Tranquility. I will not add on this head, as the Affair will be laid open to the World, and You may perhaps recieve Information before this reaches You. You will have more particular Intelligence from another Quarter. At least I presume Mr. Adams will write You an Account of it.
Your dearest Friend recieved this Morning your Letter by the Iris Frigate, which arrived in 16. days from Boston. A most remarkable Passage. I recieved by this Opportunity a few Lines from my Friend Alleyne. Not a single Letter besides from Braintree. Not a Scratch of a Pen from Hingham. Perhaps those, whom I once thought my Friends think one Letter enough for me, or one too many. If this is their Idea, I will be very cautious how I trouble them with Letters again. All I desire is, that they will cross me out of their Books and Memories, that all Correspondence, Connection and Remembrance may be at an End. I am much obliged to them for the Letters they formerly wrote, and thus take my Leave of them. For after I dispatch this Packet, I will take good Care not to make another in a hurry. I will join them in a mutual forgetfulness. I am almost affronted or quite.
Mr. A. has this moment informed me, that You have a Mr. Tyler at present in Braintree, and that he is an Attorney. I believe I have a slight Acquaintance with him, if it is the same that studied with Mr. Dana. And also that this young Gentleman has taken a Fancy to Miss Nabby. This is News. He has shewn an admirable good Taste and Judgment in his Choice, and if he possesses the Art of rendering himself agreable to so accomplished a young Lady, he will be happy indeed. Whatever part She may take in this Affair, or may have taken, I am persuaded will display a proof of her Discretion and good Sense, and meet with the Consent and Approbation of her Parents. In wishing very sincerely the Prosperity and Happiness of every Branch of your Family, I cannot but wish her’s, and whenever She or the young Gentlemen shall be connected in Life, the Regard Esteem and Affection, with which their amiable Qualities and my long residence in the same Family with them have inspired me, lead me earnestly to desire, that their Connections may be agreable and happy to them, and perfectly conformable to the Wishes of their Parents. There, Madam, is the plain Language of an old Batchelor, who, tho’ a Batchelor and a determined one, makes a point of encouraging Matrimony. I hope the Ladies will give me Credit for this.
Having passed the Period, at which I should have rejoiced to have found myself in the pleasing and tender Relation of Husband, and having maturely reflected on what I concieve will be my future Life, I abandon this kind of Union to those who have not reached, or have passed my Age, and pray that their Happiness may equal, nay surpass, my Respect for the Sanctity of their Engagements.
You will perhaps think my System of Batchelorism ideal and visionary—the effect of a Revery—and laugh at it. (I am luckily at a good distance, for I would not wish to be lectured on this Head.) Quite the contrary. With my Eyes wide open, with the Faculties of my Mind, (never very bright by the way) and the Movements of my Heart in regular good Order, I have taken my Resolution. But should You think me serious, You will do me the Justice to believe, that no Change of Country, Situation or Mode of Life, have operated this Revolution in me. Nor that, by living in the Atmosphere of Libertinism, where Matrimony and its Engagements are not too much respected, my Determination has been founded in a Contempt of this State; nor that it has originated from disappointed Love. No, Madam, I respect and revere the Connubial State. And did I feel at this Moment the least disappointment in Love, I would frankly confess it to You, tell the Name of my Sweetheart, that of my Rival, and indeed the whole Story. You should be the last Person from whom I would conceal it. But not being a Lover, I can have no Rival and consequently no Disappointment in so tender an Affair, as that of Love. I am quite independent in this Respect. But I beg Pardon, Madam, for trespassing so long upon your Patience. I hardly know when to stop my Pen, when I am upon this Subject. But I see I have written enough. And will quit it.
We have no Account yet of Master John’s Arrival. As he travelled with a Sweedish Gentleman, and had Letters of Recommendation from the Sweedish Minister at Petersbourg, and others Persons of Distinction there, he will return under great Advantages, and perhaps spend more time on the Road, than he otherwise would have done.

With perfect Respect, I have the honor to be, madam, your most ob. hble Servt.
J.T.

